Citation Nr: 1618580	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a temporary total rating due to hospitalization in excess of 21 days for treatment of a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2010, the Veteran provided testimony at a videoconference hearing.  A transcript of that hearing is of record.

In August 2010, the Board remanded the claim for further development.


FINDING OF FACT

The evidence of record shows that the Veteran was hospitalized for bipolar disorder with psychotic features from May 8, 2007 to June 5, 2007, and that pursuant to a claim pending from May 29, 2007, service connection for psychiatric disability was granted retroactively effective while the disability was "under treatment" during the period of hospitalization.


CONCLUSION OF LAW

The criteria for a temporary total rating for service-connected psychiatric disorder (diagnosed as bipolar disorder), based on hospital treatment in excess of 21 days, have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.29 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal in full.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, as the duties have been rendered moot.

Analysis

The Veteran contends that he had hospital treatment in excess of 21 days for his service-connected psychiatric disorder and is thus entitled to a temporary total disability rating.

 A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.   38 C.F.R. § 4.29(b).

In this case, pursuant to the appeal of RO denial of a claim received on May 29, 2007, service connection for a psychiatric disorder, diagnosed as depression and anxiety disorder, was granted by the Board in August 2010.  The March 2012 implementing rating decision granted service connection effective from May 29, 2007.

The evidence of record shows that the Veteran was hospitalized at a VA medical facility from May 8, 2007 to June 5, 2007 and that the discharge diagnoses included bipolar disorder with psychotic features.  While the discharge diagnosis initially reflects treatment for a non-service connected psychiatric disorder, the evidence of record indicates that the Veteran's psychiatric condition is most appropriately diagnosed as bipolar disorder.  In this respect, a December 2015 VA psychiatric examination report shows that the Veteran was diagnosed as having unspecified bipolar disorder and that he did not have more than one mental disorder.  The examiner explained that the Veteran had multiple psychiatric diagnoses with complicated presentation in the past.  However, the examiner felt that the diagnosis of unspecified bipolar disorder best encompassed his symptoms given the totality of his past psychiatric treatment.  

In light of evidence presented above, the Board finds that the Veteran's service-connected psychiatric disorder is appropriately diagnosed as bipolar disorder.  The award of service connection was made effective from a date encompassed within the period of hospitalization treatment, as such award was made pursuant to an  appeal of the February 2008 RO denial of the claim.  In adjudicating the ratings for assignment from the date of service connection, the legal requirement that the disability be "under treatement" when service connection is granted has been met.  Accordingly, the Veteran has met the criteria for a temporary total rating in excess of 21 days for treatment of a service-connected psychiatric disorder based on his hospitalization for bipolar disorder from May 8, 2007 to June 5, 2007.


ORDER

A temporary total disability rating for service-connected psychiatric disorder (diagnosed as bipolar disorder), due to hospital treatment in excess of 21 days, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


